DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Acknowledgment is made to the international search report.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1-17 are  objected to because of the following informalities:  claim 1 recites “Method” in line 1. The examiner suggest amending the claim to recite - - A method- -. Claim 12 recites “Equipment” in line 1. The examiner suggest amending the claim to recite - -An equipment- -. Accordingly, the examiner suggest amending the beginning of each dependent claims to begin with - - The- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 16 is rejected under 35 U.S.C. 101 because the claim recites “non-transitory computer programme product”. According to applicant’s disclosure, Examiner notes that the non-transitory computer programme product including code instructions for the execution of a method for estimating the movement of an object moving in an ambient magnetic field according to claim 1, when said programme is executed on a computer. MPEP 2106.03.I states that 
Non-limiting examples of claims that are not directed to any of the statutory categories include:
Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. Since claim 16 programme product includes code,  the claim only recites code that can be executed on a computer, thus it is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recite the limitations "the movement" in line 1, “the stationary” in lines 10-11.  There is insufficient antecedent basis for these limitation in the claim.
Claims 8 and 11 each recite the limitations “the innovation of a state observer” in line 2. There is insufficient antecedent basis for this limitation in each claim. Claims 2-7, 9-10, and 12-17 inherit the rejection of their parent claims.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20190029605 A1
GRELET et al. hereinafter GRELET
FR 2914739 A1
VISSIERE et al. hereinafter VISSIERE


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over GRELET and VISSIERE.
With respect to claims 1 and 12, GRELET discloses method and equipment for estimating the movement of an object (person 1) moving in an ambient magnetic field (Abstract: a method for estimating the physical activity exerted by an upper limb 10 of a person 1), the method being characterised in that it includes the steps of: 
(a) Acquisition (20 and 24): 
by a magnetic measurement (magnetometer 24) unit fixed with respect to said object (Fig. 1 illustrate housing 2 affixed to person 1. Fig. 2 illustrates magnetometer 24 housed within housing 2), of at least one component of the magnetic field and/or an i-th ,  of the magnetic field, at the magnetic measurement unit (¶[0014] discloses an inclinometer 24 and means 20 capable of measuring the angular speed/gyrometers); 
1by a measurement unit other than magnetic fixed with respect to said object (inertial measurement means 20 solidly attached to a forearm person 1), of at least one item of information representative of the movement of the object (¶[0083] discloses means 20 comprise means 24 for acquiring the orientation of the forearm 11); 
(b) Calculation, 
by a data processor (data processing means 21, 31 and 41) of a parameter representative of the stationary or otherwise character of the magnetic field at the magnetic measurement unit (¶[0065-66] discloses the magnetic course calculated from the measurement of the magnetic field by means 20); 
(c) Estimation, by the data processor, (21, 31 and 41) of at least one component of the movement of said object (1) using, 
2at least one equation other than magnetic equation linking said component of the movement of said object (1) and the at least one acquired item of information representative of the movement of the object (¶[0072] discloses a step (c), the data processing means 21, 31, 41 determine a power exerted by the upper limb 10 as a function of the estimated torque and of the measured angular speed); 
20), at least one magnetic equation linking said component of the movement of said object (1) and the at least one acquired component of the magnetic field and/or an i-th derivative of the magnetic field.  
GRELET discloses all the claimed invention except estimating the movement of the object based on the magnetic(inertial) equation and the parameter representative of the stationary or otherwise character of the magnetic field.
VISSIERE from related to estimate of the velocity vector and the position vector of a solid discloses the device has magnetometers spatially distributed in a zone of a place where a magnetic field is disturbed, and integrated to inertial measurement units. An electronic calculating and acquisition card uses data of the magnetometers to estimate a speed that is not directly measured, of a solid body, by using a specific equation. The equation comprises parameters such as magnetic field, instantaneous angular rotation speed, passage matrix of landmark related to the body, and Hessian matrix constituted of field gradients whose measurement is obtained directly by the magnetometers in order to estimate a position of a solid body.
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GRELET with the teachings of VISSIERE so that GRELET’s measuring device will be able to use inertial and calculated magnetic parameters in order to calculate the position of the object for the predicable benefit of estimating precisely the velocity and position of a solid in a place where the magnetic field is disturbed.   
With respect to claim 2, GRELET and VISSIERE disclose method according to claim 1 above. VISSIERE further discloses the magnetic measurement unit include a plurality of gradiometers and/or magnetometers organised into triaxes, each triaxis being associated with a spatial position (¶[0054] discloses Inertial measurement means 20 is taken to mean an inertia unit comprising at least three accelerometers and three gyrometers arranged in a triaxial way).   
With respect to claims 3 and 4, GRELET and VISSIERE disclose method according to cam 1 above. VISSIERE in page 3 further discloses conventional inertial techniques, from the magnetic field measurements M and its derivatives with respect to time and its spatial derivatives. VISSIERE is silent about the derivative equations claimed in claims 3 and 4. However, deriving the relationship between the derivative of the magnetic field, instantaneous angular velocity, instantaneous linear velocity, and predetermined function as recited in the claims is a matter of mere mathematical manipulation, a known practice in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to derive a mathematical relationship between the derivative of the magnetic field, instantaneous angular velocity, instantaneous linear velocity, and predetermined function, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to accurately estimate the movement of an object by magneto-inertial techniques.
With respect to claim 5, GRELET and VISSIERE disclose method according to cam 1 above. VISSIERE further discloses the said measurement unit other than magnetic is a inertial measurement unit, such that said acquired information representative of the movement of the [0030] discloses a module for receiving an angular speed of a forearm of said upper limb of said person acquired by inertial measurement means solidly attached to said forearm); said at least one equation other than magnetic is an inertial equation linking said component of the movement of said object and the at least one acquired component of an acceleration and/or an angular velocity of the object (¶[0072] discloses a step (c), the data processing means 21, 31, 41 determine a power exerted by the upper limb 10 as a function of the estimated torque and of the measured angular speed).  
With respect to claim 6, GRELET and VISSIERE disclose method according to claim 5 above. VISSIERE further discloses step (a) includes the acquisition, by the inertial measurement unit, of three components of the acceleration of the object and three components of the angular velocity of the object (¶[0054] discloses inertial measurement means 20 comprising at least three accelerometers and three gyrometers arranged in a triaxial way. The gyrometers measure the instantaneous angular speed of the inertial unit with respect to the terrestrial reference frame).  
With respect to claim 7, GRELET and VISSIERE disclose method according claim 1 above. VISSIERE further discloses said parameter representative of the stationary or otherwise character of the magnetic field at the magnetic measurement unit is a numerical value, the at least one magnetic equation having a variable contribution in step (c) as a function of the calculated value of said parameter representative of the stationary or otherwise character of the magnetic field at the magnetic measurement (¶[0065] discloses magnetic course may then be calculated from the measurement of the magnetic field with formula).  
With respect to claim 13, GRELET and VISSIERE disclose equipment according to claim 12 above. VISSIERE further discloses a case (2) including the magnetic measurement unit (20) and the measurement unit other than magnetic (21).  
With respect to claim 14, GRELET and VISSIERE disclose equipment according to claim 13 above. VISSIERE further discloses a mobile terminal (3) or a server (1), suited for communicating with a case (2) including the magnetic measurement unit (20) and the measurement unit other than magnetic (21).  
With respect to claim 15, GRELET and VISSIERE disclose system according to claim 14. VISSIERE further discloses the system including the equipment (3, 1) and at least one connected case (2).  
With respect to claim 16, VISSIERE and GRELET disclose non-transitory computer programme product including code instructions for the execution of a method for estimating the movement of an object moving in an ambient magnetic field according to claim 1. VISSIERE further discloses the said programme is executed on a computer (¶[0039] discloses a computer program for the execution of the method steps).  
With respect to claim 17, VISSIERE and GRELET disclose non-transitory storage medium readable by a computer equipment, according to claim 1. VISSIERE further discloses computer equipment having stored thereon instructions for the execution of a method for estimating the movement of an object moving in an ambient magnetic field (Fig. 1, 41 and ¶[0039]). 
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 8, the references separately or in combination do not appear
to teach step (b) includes the calculation of the innovation of a state observer, said parameter representative of the stationary 3or otherwise character of the magnetic field at the magnetic measurement unit being a function of said innovation. Claim 9 is objected as it depends on claim 8.
With respect to claim 10, the references separately or in combination do not appear to teach step (c) includes the implementation of a state observer to estimate a state including said at least one component of the movement of said object, the contribution of said at least one magnetic equation being controlled via a gain of said state observer. Claim 11 is objected as it depends on claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861 

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 a measurement unit other than magnetic is inertial measurement means that detect acceleration or angular velocity according to the specification
        2 at least one equation other than magnetic is an inertial equation according to the specification